


117 HR 3878 IH: Expanding Employer-Sponsored Child Care Grants Act of 2021
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3878
IN THE HOUSE OF REPRESENTATIVES

June 14, 2021
Mrs. Steel (for herself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend section 2202 of the American Rescue Plan Act of 2021 to authorize States to expand the uses of the child care stabilization funds to include support for grants to increase access to child care through the establishment and expansion of child care programs by businesses.


1.Short title; Purpose
(a)Short titleThis Act may be cited as the Expanding Employer-Sponsored Child Care Grants Act of 2021. (b)PurposeThe purpose of this Act is to support the recovery and stability of the United States economy by providing grants to businesses to aid in opening child care programs, establishing partnerships with existing providers, or expanding existing child care services to meet the demand for child care for working parents. 
2.AmendmentsSection 2202 of the American Rescue Plan Act of 2021 (Public Law 117–2; March 11, 2021) is amended— (1)in subsection (e)(1), by striking such a subgrant and inserting a subgrant under subsection (d);
(2)by redesignating subsection (f) as subsection (h); and (3)by inserting after subsection (e) the following:

(f)Subgrants for businesses to provide child care services
(1)In generalNotwithstanding paragraphs (1) and (2)(A) of subsection (d), and with the authorization of the State under paragraph (5), the lead agency may use any unobligated grant funds awarded pursuant to subsection (c) (including any such funds otherwise reserved under subsection (d)(1)) to make subgrants to eligible businesses to assist in paying for the establishment and operation or expansion of child care services for a transition period of not more than 9 months, so that working parents have a safe place for their children to receive child care. Any fund used for subgrants under this subsection shall be obligated before October 1, 2024, and expended before October 1, 2025. Subgrants made under this subsection shall be known as Expanding Employer-Sponsored Child Care subgrants. (2)DefinitionsIn this subsection:
(A)Eligible businessThe term eligible business means a business that seeks to provide or expand child care services for the children of such business’ employees or to partner with an eligible child care provider for such services. (B)Eligible child care providerNotwithstanding subsection (a)(2), the term eligible child care provider means—
(i)an eligible child care provider, as defined in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A));  (ii)a child care provider that—
(I)is license-exempt and operating legally in the State; (II)is not providing child care services to relatives; and
(III)satisfies State and local requirements, including those referenced in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990 ((42 U.S.C. 9858c)(c)(2)(I)); or (iii)a new child care provider that, on or before the date such provider begins to provide child care services, will—
(I)be licensed, regulated, or registered in the State, territory, or Indian Tribe; and (II)meet applicable State and local health and safety requirements.
(3)Requirements of lead agencyIn carrying out this subsection, a lead agency shall— (A)require as a condition of receiving a subgrant under this subsection that each eligible business applying for such a subgrant—
(i)
(I)will use subgrant funds for the sole purpose of establishing or expanding a child care program and providing child care services for the children of such business’ employees; or (II)will operate in partnership with an eligible child care provider to provide child care services for the children of such business’ employees;
(ii)agree to follow all applicable State, local, and Tribal health and safety requirements and, if applicable, enhanced protocols for child care services related to COVID–19 or another health or safety condition; (iii)agree to comply with any reporting requirements the lead agency determines are necessary for the agency to comply with paragraph (6); and
(iv)certify in good faith that the child care program of the business will remain open for not less than 1 year after receiving such a subgrant unless such program is closed due to extraordinary circumstances, including a state of emergency declared by the Governor or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); (B)ensure eligible businesses in urban, suburban, and rural areas can readily apply for and access funding under this section, which shall include the provision of technical assistance either directly or through resource and referral agencies;
(C)give priority for subgrant awards according to geographically based child care service needs across the State or Tribal community, with special consideration given to rural areas; and (D)make available to the public, which shall include, at a minimum, posting to an internet website of the lead agency—
(i)notice of funding availability through subgrants for eligible businesses under this section; and (ii)the criteria for awarding subgrants for eligible businesses.
(4)Subgrants to businesses
(A)Use of fundsAn eligible business that receives funds through a subgrant authorized under this subsection shall use such funds to carry out activities related to establishing a child care program, expanding a child care program, or contracting with an eligible child care provider to offer child care services for the employees of such business. (B)Subgrant applicationTo be eligible to receive a subgrant under this paragraph, an eligible business shall submit an application to the lead agency in such form and containing such information as the lead agency may reasonably require, including—
(i)a plan for offering access or expanding access to child care services for the employees of such business that includes— (I)information describing how the eligible business will use the subgrant funds to cover slots for the children of their employees;
(II)if applicable, the amount of tuition or copayments employees will be expected to pay; (III)child care enrollment and attendance projections or, if applicable, how funds used for expansion will increase the enrollment and attendance projections; and
(IV)a demonstration of how the eligible business will sustain its operations after the cessation of funding under this section; (ii)assurances that the eligible business will—
(I)report to the lead agency data on current average enrollment and attendance; (II)provide any documentation to the lead agency that the agency determines is necessary to comply with paragraph (6), including providing documentation of expenditures of subgrant funds; and
(III)implement all applicable State, local, and Tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; and (iii)a certification in good faith that the child care program will remain open for not less than 1 year after receiving a subgrant under this subsection unless such program is closed due to extraordinary circumstances described in paragraph (3)(A)(iv).
(C)Repayment of subgrant fundsAn eligible business that receives a subgrant under this paragraph shall be required to repay the subgrant funds if the lead agency determines that the business fails to provide the assurances described in subparagraph (B)(ii), or to comply with such an assurance. (5)Amended plan and reportIf a State elects to authorize the lead agency to provide subgrants to eligible businesses under this subsection, the State shall amend the State plan submitted under section 658E of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c) to specify—
(A)how the lead agency plans to award subgrants to eligible businesses;  (B)how the lead agency will consider priorities for subgrants related to geographically based child care service needs across the State or Tribal community and in rural areas; and
(C)any goals regarding increase in access to child care, such as— (i)the number or type of eligible businesses that will receive a subgrant under this subsection; or
(ii)the increase in the number of children served State-wide. (6)Reporting requirements (A)Lead agency reportA lead agency that makes subgrants under this subsection shall, not later than January 1, 2026, submit a report on such subgrants to the Secretary that includes, for the State or Tribal community involved—
(i)a description of how the lead agency determined— (I)the criteria for awarding subgrants for eligible businesses, including the methodology the lead agency used to determine and disburse funds to such businesses; and
(II)the types of eligible businesses that received priority for the subgrants, including considerations related to geographically based child care service needs across the State or Tribal community and in rural areas; (ii)the number of eligible businesses that received a subgrant under this subsection, disaggregated by age of children served, geography, region, the average and range of the amounts of the subgrants awarded, and whether such businesses were operating their own child care program or partnering with an eligible child care provider; and
(iii)information concerning how eligible businesses receiving subgrants under this subsection used the subgrant funding received. (B)Report to congressNot later than 90 days after receiving the lead agency reports required under subparagraph (A), the Secretary shall make publicly available and provide to the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor and the Committee on Ways and Means of the House of Representatives a report summarizing the findings of the lead agency reports..

